UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 22, 2010 PERNIX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 33219 Forest West Street Magnolia, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832) 934-1825 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The annual meeting of stockholders of Pernix Therapeutics Holdings, Inc. (the“Company”) was held on July22,2010.At the annual meeting, our stockholders (i)elected each nominee to serve as a Company director until the next annual meeting of stockholders, (ii)adopted the Pernix Therapeutics Holdings, Inc. 2010 Employee Stock Purchase Plan (“Stock Purchase Plan”) and (iii)approved the appointment of Cherry, Bekaert & Holland, L.L.P. as our independent registered public accounting firm for fiscal 2010. The final voting tabulation for the election of directors was as follows: Nominee Number of Votes For Number of Votes Withheld Michael C. Pearce - Cooper C. Collins - Anthem Blanchard - Jan H. Loeb - James E. Smith, Jr. - The final voting tabulation for the ratification of the independent registered public accounting firm and the approval of the Stock Purchase Plan was as follows: Proposals Number of Votes For Number of Votes Against Abstentions Ratification Cherry, Bekaert & Holland, L.L.P. - - Approval of the Pernix Therapeutics Holdings, Inc. 2010 Employee Stock Purchase Plan - - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PERNIX THERAPEUTICS HOLDINGS, INC. Dated:July 26, 2010 By: /s/Tracy Clifford Tracy Clifford Chief Financial Officer
